DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “correction unit”, “synthesis unit” in claims 1. 12 and 15-16, “super-resolution processing unit” in claim 7 and “image analysis unit” in claim 13, as well as inherited in their respective dependent claims if applicable.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“correction unit”: correction circuit 36 in Fig. 5 and 
“synthesis unit”:  CPU 32 in Fig. 5 and circuit corresponding to synthesis 160 in Fig. 10; 
“super-resolution processing unit”: super-resolution circuit 52 in Fig. 5 that is further described in para. [0086]; super-resolution processing units 154 and 158; and
“image analysis unit”: image analysis circuit 54 in Fig. 5 and image analysis circuit 152 in Fig.10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
Claims 1 and 3-17 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitations regarding multi-step correction processes, i.e., “wherein the correction unit carries out, as the part of the correction processes, a common correction process for adding distortion to be provided to a display image to be appreciated through an eyepiece to primary color components of the captured image, and corrects, as the remaining correction processes, chromatic aberration of the primary color components”. In the exemplary closest prior art found, Tsujimoto does not teach the limitations, Corazza does not cure the deficiency. It is rendered not obvious to further modify the technique of Tsujimoto in view of Corazza to achieve the differentiating limitations.
Claims 3-11 are allowed because they depends on claim 1. 
Claim 12 is allowed for substantially the same rationale as applied to claim 1.
Claim 13 is allowed because it depends on claim 12.
Claim 14 is allowed for substantially the same rationale as applied to claim 1.
Newly added independent claim 15 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation “wherein the image display controlling unit controls such that, every time data of a predetermined number of pixels smaller than a total number of pixels of the captured image are stored into the buffer memory, the data are sent out”. Exemplary closest prior art found in this examination is made of record by Tsujimoto (US 2010/0090929) in view of Corazza et al. (US 2019/0051052) and Holland et al. (US 2017/0323419). Specifically, regarding claim 15, 
a signal processing unit (Fig. 5: image capture unit 203 and  CPU 406 of HMD 101) configured to acquire data of a captured image; 
a correction unit (Fig. 3: image capture system aberration correction unit 204 and display system aberration correction unit 207; Fig. 5: aberration correction LSI 408; Fig. 9) configured to correct the captured image to an image suitable for display; and 
an image display controlling unit (Fig. 3: display unit 208; Fig. 5: display unit 208 and CPU 406) configured to control a display panel (Figs. 3 and 5: display unit 208) to display a synthesized image (Fig. 3: composite image output from image composition unit 213), wherein 
the correction unit carries out, from among processes for correcting the captured image to the image suitable for display (Fig. 3: correction processes by image capture system aberration correction unit 204 and display system aberration correction unit 207), part of the correction processes for the captured image before the synthesis by a synthesis unit (Fig. 3: correction process by image capture system aberration correction unit 204) and carries out remaining correction processes for the image after the synthesis (Fig. 3: correction process by display system aberration correction unit 207).
Tsujimoto does not further teach 
1) the synthesized/composite image results from a synthesis unit that is comprised in the image processing apparatus (i.e., HMD 101);

3) the image display controlling unit controls such that, every time data of a predetermined number of pixels smaller than a total number of pixels of the captured image are stored into the buffer memory, the data are sent out.
As for differentiating limitation 1), Tsujimoto’s synthesis unit (i.e., image composition unit 213) is located in image processing apparatus 103 externa to HMD 101, although Tsujimoto teaches the synthesized image is a synthesis of an image for synthesis transmitted from an apparatus (Fig. 3: image processing apparatus 103), which is not provided integrally with the image processing apparatus, with the captured image.
However, it is not new that placing a synthesis unit in an HMD.
Corazza, for instance, teaches in Fig. 1 that a synthesis unit (Fig. 1: compositing module 148; [0066]: 1st sentence) is comprised in computing device 104 integrated in an HMD.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify Tsujimoto’s technique with Corazza’s technique placing a synthesis unit to Tsujimoto’s HMD for providing an synthesized image from an image for synthesis transmitted from an apparatus, which is not provided integrally with the image processing apparatus, with the captured image.
Because there are only two options to place the synthesis unit in Tsujimoto’s technique, either in the HMD 101 or in the external image processing apparatus 103, one ordinary skill in the art would try any option to obtain an optimized result.

Differentiating limitation 2) indicates how the generated data of pixels are stored in a buffer memory, i.e., in a generation order of the data. The technique is not new, however.
Holland, for instance, teaches in paras. [0051]-[0054] that images from different sources are output in a specific order to a blend unit 310 that blends/combines the images to form a composite image in real time and outputs the composite image one pixel at a time in a pixel stream to a pixel buffer 315, i.e., a buffer memory is used and configured to store data of pixels in a generation order of the data.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Holland’s technique with the technique of Tsujimoto in view of Corazza including a buffer memory to Tsujimoto’s image processing apparatus and configuring the buffer memory to store data of pixels generated by the correction by the correction unit in a generation order of the data.
The motivation/suggestion would have been to achieve real-time image processing and mitigate delay of image data transmission.
Tsujimoto in view of Corazza and Holland do not further teach differentiating limitation 3), i.e., “wherein the image display controlling unit controls such that, every time data of a predetermined number of pixels smaller than a total number of pixels of the captured image are stored into the buffer memory, the data are sent out”. It is rendered not obvious to further modify the technique of Tsujimoto in view of Corazza and Holland to achieve the differentiating limitation 3).
Claim 16 and 17 are each allowed for substantially the same rationale as applied to claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693